Appellant was convicted of the sale of two half pints of whisky to a Liquor Control Board agent, and by the jury fined the sum of $250.00.
There are no bills of exception in the record. We do find a statement of facts, and upon a perusal thereof it is evident that appellant stoutly denied such sale, and corroborated such denial by other witnesses. There is evident a sharp contradiction of the State witnesses' testimony. This, however, was a matter to be solved by the jury, and we have no disposition nor reasonable grounds for disturbing their judgment therein.
We find many matters complained of in this trial set forth in the motion for a new trial, but same are not brought before us in a proper bill of exceptions, and they can not be considered by this court.
Finding no error herein, the judgment is affirmed.